DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive. 
Applicant argues Fayram fails to disclose both the first and second outer sides form a contact with a first and second outer sides of an identical capacitor but rather only disclose contact between matching first outer sides.  Applicant further argues Swanson fails to disclose stacking three identical capacitor wherein first side of one capacitor contacts the first side of another identical capacitor and no combination of Fayram with Swanson would produce the claimed feature.  
The examiner disagrees with applicant.  Firstly, as applicant correctly notes Fayram discloses stacking two identical capacitor wherein the first sides of the stacked capacitor contact one another.  Swanson discloses multiple identical capacitor elements can be stacked with one another (seen in fig. 2 & 3; [0030-0031]).  As noted in the previous Office action, one of ordinary skill in the art would have made the combination to increase the overall capacitance and as the number of stacked capacitors is a design choice as recognized by Swanson.
Applicant further argues Fayram fails to disclose said straight first portion of said lateral outer side has a center point in the circumferential direction; and said electrical terminal has a center point in the circumferential direction, wherein said center point of said electrical terminal in the circumferential direction is disposed offset relative to the center point of said straight first portion.
The examiner disagrees with applicant.  Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Fig. 2 of Fayram clearly shows the claimed limitation.
All claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a plurality of capacitors … said first outer side and said second outer side of the capacitor forms a contact surface for said first outer side and said second outer side of further capacitors” which causes the claim to be indefinite as it is unclear to which the plurality of capacitors “the capacitor” is referencing.  Further it is unclear if “further capacitors” are part of the plurality of capacitors or are in addition to the plurality of capacitors.  For the purpose of examination, the examiner is taking “said first outer side and said second outer side of the capacitor forms a contact surface for said first outer side and said second outer side of further capacitors” to read “said first outer side and said second outer side of one of the plurality of capacitors forms a contact surface for said first outer side and said second outer side of at least two other capacitors of the plurality of capacitors”.  Claims 10-12 are rejected in the same manner based on their dependency on claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 7, & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fayram (US 5,522,851) in view of Swanson et al. (US 2008/0170353).
In regards to claim 1, 
Fayram ‘851 discloses a capacitor for an implantable medical device, comprising: 
a housing (32 – fig. 2; C2:L16-20) having outer sides including a first outer side (surface of 78 – fig. 4; C3:L15-17), a second outer (bottom surface of 76 – fig. 4; C3:L15-17) side facing away from said first outer side, and a lateral outer side (sidewall surface of 76 – fig. 4; C3:L15-17) running in a circumferential direction of said housing (seen in fig. 2 & 4), wherein said first and second outer sides are connected to one another via said lateral outer side running in the circumferential direction of said housing, wherein said lateral outer side having a straight first portion and an arcuate second portion (94 – fig. 4; C3:L59-62), wherein said straight first portion having a middle region and two end regions which are connected to one another via said middle region of said straight first portion, wherein said end regions are each connected to said arcuate second portion (seen in fig. 2 & 4); and 
an electrical terminal disposed on said middle region of said straight first portion of said lateral outer side, said electrical terminal having two contact surfaces (68 & 69 – fig. 2; C3:L1-8) for electrically contacting the capacitor;
said first outer side and of the capacitor forms a contact surface for said first outer side and of identical further capacitor, the capacitor is stackable (fig. 4); 
said straight first portion of said lateral outer side has a center point in the circumferential direction; and said electrical terminal has a center point in the circumferential direction, wherein said center point of said electrical terminal in the circumferential direction is disposed offset relative to the center point of said straight first portion (fig. 2).  Fayram ‘851 fails to disclose said second outer side of the capacitor forms a contact surface for said second outer side of identical further capacitors.

Swanson ‘353 discloses wherein: said capacitors include a first outer capacitor (206/302 – fig. 2-3; [0030-0031]), a second middle capacitor (208/304 – fig. 2-3; [0030-0031]), and a third outer capacitor (202/306 – fig. 2-3; [0030-0031]); said second middle capacitor is disposed between said first and third outer capacitors (fig. 2-3); 
said second middle capacitor contacts with said second outer side said second outer side of said third outer capacitor (fig. 2-3; [0030-0031]); and 
said second middle capacitor contacts with said first outer side said second outer side of said first outer capacitor (fig. 2-3; [0030-0031]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack three capacitors of Fayram ‘851 as taught by Swanson ‘353 thus obtaining said second outer side of the capacitor forms a contact surface for said second outer side of identical further capacitors to obtain a capacitor with a larger capacitance.  Furthermore, Swanson ‘353 recognizes the number of capacitors stacked is a design choice ([0028]).

In regards to claim 3, 
Fayram ‘851 further discloses wherein said housing is symmetrically identical with respect to a plane of symmetry, which runs perpendicularly to said straight first portion of said lateral outer side and perpendicularly to said first outer side and said second outer side (fig. 2 & 4).  

In regards to claim 4, 
Fayram ‘851 further discloses wherein said first outer side and/or said second outer side is semi-circular (fig. 2).  

In regards to claim 5, 
Fayram ‘851 further discloses wherein said arcuate second portion of said lateral outer side forms, with said first outer side, a rounded housing edge of said housing of the capacitor (fig. 4).  

In regards to claim 7, 
Fayram ‘851 further discloses wherein the capacitor is an electrolytic capacitor (C2:L51-53).  

In regards to claim 9, 
Fayram ‘851 discloses a capacitor assembly, comprising: 
a plurality of capacitors (fig. 4; C3:L57-59), each of said capacitors containing: 
     a housing (32 – fig. 2; C2:L16-20) having outer sides including a first outer side (surface of 78 – fig. 4; C3:L15-17), a second outer (bottom surface of 76 – fig. 4; C3:L15-17) side facing away from said first outer side, and a lateral outer side (sidewall surface of 76 – fig. 4; C3:L15-17) running in a circumferential direction of said housing (seen in fig. 2 & 4), wherein said first and second outer sides are connected to one another via said lateral outer side running in the circumferential direction of said housing, wherein said lateral outer side having a straight first portion and an arcuate second portion (94 – fig. 4; C3:L59-62), wherein said straight first portion having a middle region and two end regions which are connected to one another via said middle region of said straight first portion, wherein said end regions are each connected to said arcuate second portion (seen in fig. 2 & 4); and 
an electrical terminal disposed on said middle region of said straight first portion of said lateral outer side, said electrical terminal having two contact surfaces (68 & 69 – fig. 2; C3:L1-8) for electrically contacting the capacitor, 
said first outer side of the capacitor forms a contact surface for said first outer side of further capacitor (fig. 4);
said straight first portion of said lateral outer side has a center point in the circumferential direction; and said electrical terminal has a center point in the circumferential direction, wherein said center point of said electrical terminal in the circumferential direction is disposed offset relative to the center point of said straight first portion (fig. 2); and   
said capacitors are disposed stacked one above the other so that each of said capacitors contacts with said first outer side or via said second outer side said first outer side or said second outer side of an adjacent one of said capacitors of the capacitor assembly (fig. 4; C3:L57-59).  Fayram ‘851 fails to disclose said second outer side of the capacitor forms a contact surface for said second outer side of further capacitors.

Swanson ‘353 discloses wherein: said capacitors include a first outer capacitor (206/302 – fig. 2-3; [0030-0031]), a second middle capacitor (208/304 – fig. 2-3; [0030-0031]), and a third outer capacitor (202/306 – fig. 2-3; [0030-0031]); said second middle capacitor is disposed between said first and third outer capacitors (fig. 2-3); 
said second middle capacitor contacts with said second outer side said second outer side of said third outer capacitor (fig. 2-3; [0030-0031]); and 
said second middle capacitor contacts with said first outer side said second outer side of said first outer capacitor (fig. 2-3; [0030-0031]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack three capacitors of Fayram ‘851 as taught by Swanson ‘353 thus obtaining said second outer side of the capacitor forms a contact surface for said second outer side of further capacitors to obtain a capacitor with a larger capacitance.  Furthermore, Swanson ‘353 recognizes the number of capacitors stacked is a design choice ([0028]).

In regards to claim 10,
The combination further discloses wherein: said capacitors include a first outer capacitor, a second middle capacitor, and a third outer capacitor; 
said second middle capacitor is disposed between said first and third outer capacitors; 
said second middle capacitor contacts with said second outer side said second outer side of said third outer capacitor; and 
said second middle capacitor contacts with said first outer side said second outer side of said first outer capacitor (see rejection of claim 9 above).  

In regards to claim 11,
The combination further discloses wherein said electrical terminal of said third outer capacitor is disposed offset relative to said electrical terminal of said first outer capacitor and said second middle capacitor of the capacitor assembly (fig. 2 & 4; C3:L59-64 of Fayram ‘851 – shows the electrical terminals of the outer capacitors are offset relative to one another as said capacitors are stack in a manner that the lids face one another & fig. 2 of Swanson ‘353 shows the second middle and first outer capacitor are stacked with the same top-bottom orientation and thus the electrical terminal of said third outer capacitor will be offset from said second middle capacitor).  

In regards to claim 12, 
Fayram ‘851 as modified by Swanson ‘353 further discloses an implantable medical device, comprising: 
a device housing (20 – fig. 1 & 4; C2:L6-7 of Fayram ‘851) surrounding an interior, wherein said device housing having an arcuate inner side (seen in fig. 4; C3:L59-61 of Fayram ‘851); 
a capacitor assembly according to claim 9 (see above rejection) disposed in said interior (fig. 1; C2:L9-11 of Fayram ‘851); and  
said second portion of said lateral outer side of said housing of each of said capacitors extending along said arcuate inner side of said device housing (fig. 4; C3:L59-64 of Fayram ‘851).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fayram ‘851 as modified by Swanson ‘353 as applied to claim 1 above, and further in view of Eidelman et al. (US 2017/0207031).
In regards to claim 8,
Fayram ‘851 as modified by Swanson ‘353 fails to disclose wherein said two contact surfaces are configured as planar surfaces.  

Eidelman ‘031 discloses an electrolytic capacitor comprising a housing (102 – fig. 1; [0030]) wherein an electrical terminal is disposed on a lateral outer side (106, 108, 110, & 112 – fig. 1; [0030]) of the housing, said electrical terminal having two contact surfaces (120 & 121 – fig. 1; [0033]) for electrically contacting the capacitor; wherein said two contact surfaces are configured as planar surfaces (fig. 1; [0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the contact surfaces of Fayram ‘851 as modified by Swanson ‘353 to be planar as taught by Eidelman ‘031 to obtain a capacitor component capable of being connected to external components while having a smaller overall size (note the planar contacts (metal plates) do not protrude out as much as the pin contacts).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848